

113 HR 3501 IH: Generational Residences and Nurturing Dwellings Act
U.S. House of Representatives
2013-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3501IN THE HOUSE OF REPRESENTATIVESNovember 14, 2013Mr. Serrano introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo authorize the Secretary of Housing and Urban Development to provide assistance to eligible nonprofit organizations to provide specialized housing and supportive services for elderly persons who are the primary caregivers of children that are related to such persons.1.Short titleThis Act may be cited as the Generational Residences and Nurturing Dwellings Act or the GRAND Act.2.Housing for elderly caregivers(a)EstablishmentThere is established in the Department of Housing and Urban Development a program to provide assistance to eligible nonprofit organizations to expand the supply of specialized housing for qualified relatives raising a child.(b)ApplicationTo receive assistance under the program under this section, an eligible nonprofit organization shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require, which in the case of an application for assistance to be provided as described in subsection (e)(2) shall include such provisions ensuring coordination with a public housing agency that will administer such assistance as the Secretary shall require.(c)Need-Based; CompetitionAssistance provided under the program under this section shall be need-based and made available on a competitive basis.(d)Limit on organizations selectedFor each fiscal year, the Secretary may select not more than 5 eligible organizations to receive assistance under the program under this section.(e)Forms of assistanceUnder the program under this section, assistance shall be made available in the following forms:(1)New housingFinancing for the construction, reconstruction, moderate or substantial rehabilitation, or acquisition of a structure or a portion of a structure to be used as specialized housing in accordance with the program.(2)Rental voucher assistanceTo provide tenant-based rental assistance under section 8(o) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)) for use only by qualified relatives who are raising a child and are eligible for such assistance for rental of a dwelling unit that qualifies as specialized housing.(3)Elderly housing project rental assistanceTo provide project rental assistance under section 202(b)(2) of the Housing Act of 1959 (12 U.S.C. 1701q(b)(2)) in connection with dwelling units that qualify as specialized housing and are made available for occupancy only by qualified relatives who are raising a child and are eligible for occupancy in such housing; and notwithstanding any other provision of law, any qualified relative who is raising a child who is otherwise eligible for occupancy in such housing may not be excluded from such occupancy because the household includes such child.(4)Operational expenses and supportive servicesAssistance for ongoing operational expenses of any specialized housing, including costs of supportive services required for such housing.3.DefinitionsIn this Act:(1)ChildThe term child means an individual who—(A)is not attending school and is not more than 18 years of age; or(B)is attending school and is not more than 19 years of age.(2)Elderly personThe term elderly person means a person who is 60 years of age or more.(3)Eligible nonprofit organization(A)In generalThe term eligible nonprofit organization means an organization that—(i)provides specialized housing and social services for qualified relatives who are raising a child; and(ii)is described in section 501(c)(3) of the Internal Revenue Code of 1986 and is exempt from tax under section 501(a) of such Code.(B)Political divisions includedSuch term includes organizations that provide such services in each of the several States, the District of Columbia, and any commonwealth, territory, or possession of the United States.(4)Qualified Relative(A)In generalThe term qualified relative means, with respect to a child, an individual who is—(i)an elderly person;(ii)is not a parent of the child by blood or marriage; and(iii)is a relative of the child by blood or marriage.(B)Adopted childrenIn the case of a child who was adopted, the term includes an individual who, by blood or marriage, is a relative of the family who adopted the child.(5)Raising a childThe term raising a child means, with respect to an individual, that the individual—(A)resides with the child; and(B)is the primary caregiver (or is, together with a spouse or other household member, a primary caregiver) for the child—(i)because the biological or adoptive parents of the child do not reside with the child or are unable or unwilling to serve as the primary caregiver for the child; and(ii)regardless of whether the individual has a legal relationship to the child (such as guardianship or legal custody) or is caring for the child informally and has no such legal relationship with the child.(6)SecretaryThe term Secretary means the Secretary of Housing and Urban Development.(7)Specialized housingThe term specialized housing means housing that—(A)is affordable (as the Secretary shall define for purposes of this Act) for low-income families (as such term is defined in section 3(b) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b));(B)is restricted to occupancy only by low-income families;(C)is designed to meet the special physical needs of elderly persons;(D)accommodates the provision of supportive services that are expected to be needed, either initially or over the useful life of the housing, by elderly persons and children that the housing is intended to serve; and(E)provides a range of such services that are tailored to the needs of elderly persons and children occupying such housing.4.Authorization of appropriationsThere is authorized to be appropriated to carry out this Act $20,000,000 for each of fiscal years 2014 through 2018.